Pee Curiam.
The defendant was tried and convicted by a jury in Monroe County Circuit Court *288of armed robbery. MCLA § 750.529 (Stat Ann 1970 Cum Supp § 28.797). Upon conviction, defendant was sentenced for a period of from 10 to 40 years imprisonment.
On appeal, defendant contends that the trial court erred by admitting into evidence the tape-recorded statement given by the defendant to the police shortly after the defendant’s arrest. The recording contained certain admissions by the defendant. At trial, defendant claimed that the recorded admissions were not true. A review of the record reveals that defense counsel not only failed to object to the introduction of the evidence, but in fact consented. The voluntariness of defendant’s statement is not, and from a review of the record could not be, questioned on appeal. No error was committed.
Defendant contends that the trial court committed error by admitting into evidence the revolver used in the armed robbery. No objection was made at the proceedings below. It is defendant’s position on appeal that the revolver was admitted solely for the purpose of inflaming the minds of the jurors. Defendant’s contention is manifestly frivolous. The revolver, purportedly used by the defendant in the armed robbery, is relevant and legally admissible.
Finally, defendant asserts that the evidence was insufficient to support the jury’s verdict. We disagree. The testimony of witnesses, as well as admissions made by the defendant as evidenced by the recorded statement, were sufficient to support the guilty verdict.
Judgment affirmed.